Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered June 12, 1990, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s response to the jury’s request for a readback of certain portions of a witness’s testimony was insufficient and deprived him of a fair trial. Contrary to the defendant’s contention, we find that the court properly gave the jury the information it requested (see, CPL 310.30).
We have" examined the defendant’s contentions regarding the jury charge and find that they are unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, without merit (see, People v Canty, 60 NY2d 830, 832).
The sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, O’Brien and Santucci, JJ., concur.